DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        Foreign Priority
2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 02/17/202. It is noted, however, that applicant has not filed a certified copy of the JP2019-137148 application as required by 37 CFR 1.55.

                                                   Election/Restrictions
3.	Applicant’s election of Species I drawing to Claims 4-7 in the reply filed on 08/25/2022 is acknowledged. Since applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
4. 	Claims 1-7 are under active examination. 

                                                      Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Shinya et al. (JP2012194521A).
Regarding Claims 1-6, Shinya et al. teaches a particle comprising a resin, xanthene colorant, and a compound (C ) (Claim 1), wherein xanthene reads on fluorescent  colorant (page 11 lines 9-12; page 30 lines 11-13); compound (C ) is quinacridone-containing pigment which reads on the claimed color pigment (claim 1).  It is noted that Shinya et al. are silent on the specific optical properties of the  particle, fluorescent colorant, and the color pigment. However, Shinya et al. teaches a sufficiently identical particle comprising resin, fluorescent colorant, and the color pigment as in claim 1.  The caselaw has held that "[p]roducts of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present." (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).). Thus, Shinya et al. teaches the particle inherently having the claimed properties. Because the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to Applicant to show otherwise. (See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).)
Regarding Claim 7, disclosure of Shinya et al. set forth in paragraph 8 are  incorporated herein by reference. Shinya et al. further teaches xanthene is about 0.37% to 1% of the total mass of the resin particle, which is within the claimed range. (The calculation of xanthene mass% is according to following disclosure: Shinya et al. teaches producing 7-15 mol% Xanthene Dye ([A2] -1) (page 25, lines 26-38); Shinya et al. teaches Dye-Containing Resin Solution (DA-1) comprising 11 part% of Xanthene Dye (page 28, lines 6-10); Shinya et al. teaches a red colored resin particle comprising about 11 part% of DA-1 (page 28, lines 29-35). Furthermore, Shinya et al. teaches quinacridone pigment is about 0.8% of the total mass of the resin particle, which is also within the claimed range of the color pigment. (Shinya et al. teaches Compound C is quinacridone pigment (table 3 DR-3), Compound C is about 0.8% of the total mass of the resin particle (page 28, lines 29-35)).

Claims 1-6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yasuo et al. (JP2006267741A).
Yasuo et al. teaches that a resin particle comprising a quinacridone based pigment (Ab.). Yasuo et al. further teaches the resin particle comprising a xanthene colorant (page 19 lines 1-2 and 19-23). Thus, Yasuo et al. teaches a sufficiently identical claimed resin particle. It is noted that Yasuo et al. are silent on the specific optical properties of the  particle, fluorescent colorant, and the color pigment. However, Yasuo et al. teaches a sufficiently identical particle comprising  resin, fluorescent colorant, and the color pigment as in claim 1.  The caselaw has held that "[p]roducts of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present." (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).). Thus, Yasuo et al. teaches the particle inherently having the claimed properties. Because the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to Applicant to show otherwise. (See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to HUIHONG QIAO whose telephone number is (571)272-8315. The examiner can normally
be reached 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi
can be reached on 571-27-1098. The fax phone number for the organization where this application or
proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUIHONG QIAO/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763